Title: General Orders, 4 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Oct: 4th 1775.
Parole Oxford.Countersign Pittsburg.


The General approves the Sentence of the General Court Martial, inserted in Yesterday’s Order, and directs that Ensign Proctor, be mulct’d one Month’s pay, and the prisoner John Gallop of Capt. Williams Company, in Col. Patterson’s regiment, punished with Fifteen Lashes, on the bare-back, at the time, and place the Colonel of the regiment shall think proper, and the Value of the Gun stopt out of the prisoners pay.
